Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered October 14, 1981, convicting him of robbery in the first degree, criminal use of a firearm in the first degree, grand larceny in the third degree, unlawful imprisonment in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. A number of the claimed errors advanced by defendant’s counsel have not been preserved for appellate review and those which have been preserved are either without merit or do not justify reversal. We have also considered defendant’s claim, made pro se, that statements were elicited from him after he requested counsel (see Edwards v Arizona, 451 US 477) and find that the claim is not supported by the record. Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.